UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto. Commission File Number Exact name of registrants as specified in their charters, states of incorporation, addresses of principal executive offices, and telephone numbers I.R.S. Employer Identification Number 1-15929 Progress Energy, Inc. 410 South Wilmington Street Raleigh, North Carolina 27601-1748 Telephone:(919) 546-6111 State of Incorporation: North Carolina 56-2155481 1-3382 Carolina Power & Light Company d/b/a Progress Energy Carolinas, Inc. 410 South Wilmington Street Raleigh, North Carolina27601-1748 Telephone:(919) 546-6111 State of Incorporation: North Carolina 56-0165465 1-3274 Florida Power Corporation d/b/a Progress Energy Florida, Inc. 299 First Avenue North St. Petersburg, Florida33701 Telephone:(727) 820-5151 State of Incorporation: Florida 59-0247770 NONE (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether each registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrants were required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Progress Energy, Inc. (Progress Energy) Yes x No o Carolina Power & Light Company (PEC) Yes x No o Florida Power Corporation (PEF) Yes x No o Indicate by check mark whether each registrant has submitted electronically and posted to its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrants were required to submit and post such files). Progress Energy Yes x No o PEC Yes x No o PEF Yes x No o Indicate by check mark whether each registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Progress Energy Large accelerated filer x Accelerated filer o Non-accelerated filer o Smaller reporting company o PEC Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company o PEF Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company o Indicate by check mark whether each registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Progress Energy Yes o No x PEC Yes o No x PEF Yes o No x At August 2, 2012, each registrant had the following shares of common stock outstanding: Registrant Description Shares Progress Energy Common Stock (Without Par Value) 100 (all of which were held directly by Duke Energy Corporation) PEC Common Stock (Without Par Value) 159,608,055 (all of which were held directly by Progress Energy, Inc.) PEF Common Stock (Without Par Value) 100 (all of which were held indirectly by Progress Energy, Inc.) This combined Form 10-Q is filed separately by three registrants: Progress Energy, PEC and PEF (collectively, the Progress Registrants). Information contained herein relating to any individual registrant is filed by such registrant solely on its own behalf. Each registrant makes no representation as to information relating exclusively to the other registrants. PEF meets the conditions set forth in General Instruction H(1)(a) and (b) of Form 10-Q and is therefore filing this form with the reduced disclosure format. TABLE OF CONTENTS GLOSSARY OF TERMS 2 SAFE HARBOR FOR FORWARD-LOOKING STATEMENTS 5 PART I.FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 7 Unaudited Condensed Interim Financial Statements Progress Energy, Inc. (Progress Energy) Unaudited Condensed Consolidated Statements of Comprehensive Income 7 Unaudited Condensed Consolidated Balance Sheets 8 Unaudited Condensed Consolidated Statements of Cash Flows 9 Carolina Power & Light Company d/b/a Progress Energy Carolinas, Inc. (PEC) Unaudited Condensed Consolidated Statements of Comprehensive Income 10 Unaudited Condensed Consolidated Balance Sheets 11 Unaudited Condensed Consolidated Statements of Cash Flows 12 Florida Power Corporation d/b/a Progress Energy Florida, Inc. (PEF) Unaudited Condensed Statements of Comprehensive Income 13 Unaudited Condensed Balance Sheets 14 Unaudited Condensed Statements of Cash Flows 15 Combined Notes to Unaudited Condensed Interim Financial Statements for Progress Energy, Inc., Carolina Power & Light Company d/b/a Progress Energy Carolinas, Inc. and Florida Power Corporation d/b/a Progress Energy Florida, Inc. 16 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 72 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK ITEM 4. CONTROLS AND PROCEDURES PART II.OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS ITEM 1A. RISK FACTORS ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS ITEM 6. EXHIBITS SIGNATURES 1 GLOSSARY OF TERMS We use the words “Progress Energy,” “we,” “us” or “our” with respect to certain information to indicate that such information relates to Progress Energy, Inc. and its subsidiaries on a consolidated basis. When appropriate, the parent holding company or the subsidiaries of Progress Energy are specifically identified on an unconsolidated basis as we discuss their various business activities. The following abbreviations, acronyms or initialisms are used by the Progress Registrants: TERM DEFINITION 2011 Form 10-K Progress Registrants’ annual report on Form 10-K for the fiscal year ended December31, 2011 401(k) Progress Energy 401(k) Savings & Stock Ownership Plan AFUDC Allowance for funds used during construction Anclote PEF’s Anclote Units 1 and 2 ARO Asset retirement obligation ASC FASB Accounting Standards Codification ASLB Atomic Safety and Licensing Board the Asset Purchase Agreement Agreement by and among Global, Earthco and certain affiliates, and the Progress Affiliates as amended on August 23, 2000 ASU Accounting Standards Update Audit Committee Audit and Corporate Performance Committee of Progress Energy’s board of directors BART Best Available Retrofit Technology Base Revenues Non-GAAP measure defined as operating revenues excluding clause recoverable regulatory returns, miscellaneous revenues, fuel and other pass-through revenues and refunds, if any Brunswick PEC’s Brunswick Nuclear Plant Btu British thermal unit CAA Clean Air Act CAIR Clean Air Interstate Rule CAVR Clean Air Visibility Rule CCRC Capacity Cost-Recovery Clause CERCLA or Superfund Comprehensive Environmental Response, Compensation and Liability Act of 1980, as amended CFTC U.S. Commodity Futures Trading Commission Clean Smokestacks Act North Carolina Clean Smokestacks Act CO2 Carbon dioxide COL Combined license Corporate and Other Corporate and Other segment primarily includes the Parent, Progress Energy Service Company and miscellaneous other nonregulated businesses CR1 and CR2 PEF’s Crystal River Units 1 and 2 coal-fired steam turbines CR3 PEF’s Crystal River Nuclear Plant Unit 3 CR4 and CR5 PEF’s Crystal River Units 4 and 5 coal-fired steam turbines CSAPR Cross-State Air Pollution Rule CVO Contingent value obligation D.C. Court of Appeals U.S. Court of Appeals for the District of Columbia Circuit DOE U.S. Department of Energy DOJ U.S. Department of Justice DSM Demand-side management Duke Energy Duke Energy Corporation Earthco Four coal-based solid synthetic fuels limited liability companies of which three were wholly owned ECCR Energy Conservation Cost Recovery Clause ECRC Environmental Cost Recovery Clause 2 EE Energy efficiency EIP Equity Incentive Plan EPA U.S. Environmental Protection Agency EPC Engineering, procurement and construction ESOP Employee Stock Ownership Plan FASB Financial Accounting Standards Board FDEP Florida Department of Environmental Protection FERC Federal Energy Regulatory Commission FGT Florida Gas Transmission Company, LLC Fitch Fitch Ratings the Florida Global Case U.S. Global, LLC v. Progress Energy, Inc. et al. Florida Progress Florida Progress Corporation FPSC Florida Public Service Commission Funding Corp. Florida Progress Funding Corporation, a wholly owned subsidiary of Florida Progress GAAP Accounting principles generally accepted in the United States of America GHG Greenhouse gas Global U.S. Global, LLC GWh Gigawatt-hours Harris PEC’s Shearon Harris Nuclear Plant Interim FERC Mitigation Interim firm power sale agreements during construction of the long-term FERC mitigation IPP Progress Energy Investor Plus Plan JDA Joint Dispatch Agreement kWh Kilowatt-hours Levy PEF’s proposed Levy Units No. 1 and No. 2 Nuclear Power Plants LIBOR London Inter Bank Offered Rate Long-term FERC Mitigation Construction of seven transmission projects to increase power import capabilities into the PEC and Duke Energy Carolinas service territories MACT Maximum achievable control technology MATS Mercury and Air Toxics Standards MCF Master credit facility MD&A Management’s Discussion and Analysis of Financial Condition and Results of Operations contained in PART I, Item 2 of this Form 10-Q Medicare Act Medicare Prescription Drug, Improvement and Modernization Act of 2003 MGP Manufactured gas plant MW Megawatts MWh Megawatt-hours Moody’s Moody’s Investors Service, Inc. NAAQS National Ambient Air Quality Standards NCDOJ North Carolina Department of Justice NC Public Staff Public Staff of the North Carolina Utilities Commission NC REPS North Carolina Renewable Energy and Energy Efficiency Portfolio Standard NCUC North Carolina Utilities Commission NDT Nuclear decommissioning trust NEIL Nuclear Electric Insurance Limited NERC North American Electric Reliability Corporation NO2 Nitrogen dioxide North Carolina Global Case Progress Synfuel Holdings, Inc. et al. v. U.S. Global, LLC NOx Nitrogen oxides NRC Nuclear Regulatory Commission O&M Operation and maintenance expense OATT Open Access Transmission Tariff OCI Other comprehensive income 3 Ongoing Earnings Non-GAAP financial measure defined as GAAP net income attributable to controlling interests after excluding discontinued operations and the effects of certain identified gains and charges OPEB Postretirement benefits other than pensions ORS South Carolina Office of Regulatory Staff OTC Over-the-counter the Parent Progress Energy, Inc. holding company on an unconsolidated basis PEC Carolina Power & Light Company d/b/a Progress Energy Carolinas, Inc. PEF Florida Power Corporation d/b/a Progress Energy Florida, Inc. PESC Progress Energy Service Company, LLC Power Agency North Carolina Eastern Municipal Power Agency PPACA Patient Protection and Affordable Care Act and the related Health Care and Education Reconciliation Act Preferred Securities 7.10% Cumulative Quarterly Income Preferred Securities due 2039, Series A issued by the Trust Preferred Securities Guarantee Florida Progress’ guarantee of all distributions related to the Preferred Securities Progress Affiliates Five affiliated coal-based solid synthetic fuels facilities Progress Energy Progress Energy, Inc. and subsidiaries on a consolidated basis Progress Registrants The reporting registrants within the Progress Energy consolidated group. Collectively, Progress Energy, Inc., PEC and PEF PRP Potentially responsible party, as defined in CERCLA PSCSC Public Service Commission of South Carolina PSSP Performance Share Sub-Plan QF Qualifying facility RCA Revolving credit agreement Reagents Commodities such as ammonia and limestone used in emissions control technologies REPS Renewable energy portfolio standard the Registration Statement The registration statement filed on Form S-4 by Duke Energy related to the merger Robinson PEC’s Robinson Nuclear Plant ROE Return on equity RSU Restricted stock unit Section 29 Section 29 of the Code Section 29/45K General business tax credits earned after December31, 2005 for synthetic fuels production in accordance with Section 29 Section 45K Section 45K of the Code Section 316(b) Section 316(b) of the Clean Water Act (See Note/s “#”) For all sections, this is a cross-reference to the Combined Notes to the Financial Statements contained in PART I, Item 1 of this Form 10-Q SERC SERC Reliability Corporation S&P Standard & Poor’s Rating Services SO2 Sulfur dioxide SOx Sulfur oxides Subordinated Notes 7.10% Junior Subordinated Deferrable Interest Notes due 2039 issued by Funding Corp. Tax Agreement Intercompany Income Tax Allocation Agreement the Trust FPC Capital I the Utilities Collectively, PEC and PEF VIE Variable interest entity VSP Voluntary severance plan Wall Street Reform Act Wall Street Reform and Consumer Protection Act Ward Ward Transformer site located in Raleigh, N.C. Ward OU1 Operable unit for stream segments downstream from the Ward site Ward OU2 Operable unit for further investigation at the Ward facility and certain adjacent areas 4 SAFE HARBOR FOR FORWARD-LOOKING STATEMENTS In this combined report, each of the Progress Registrants makes forward-looking statements within the meaning of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. The matters discussed throughout this combined Form 10-Q that are not historical facts are forward looking and, accordingly, involve estimates, projections, goals, forecasts, assumptions, risks and uncertainties that could cause actual results or outcomes to differ materially from those expressed in the forward-looking statements. Any forward-looking statement is based on information current as of the date of this report and speaks only as of the date on which such statement is made, and the Progress Registrants undertake no obligation to update any forward-looking statement or statements to reflect events or circumstances after the date on which such statement is made. In addition, examples of forward-looking statements discussed in this Form 10-Q include, but are not limited to, statements made in “Management’s Discussion and Analysis of Financial Condition and Results of Operations” (MD&A) including, but not limited to, statements under the following headings: “Merger with Duke Energy” about the merger between Progress Energy and Duke Energy Corporation (Duke Energy) and the impact of the merger on our strategy and liquidity; “Results of Operations” about trends and uncertainties; “Liquidity and Capital Resources” about operating cash flows, future liquidity requirements and estimated capital expenditures; and “Other Matters” about the effects of new environmental regulations, changes in the regulatory environment, meeting anticipated demand in our regulated service territories, potential nuclear construction and our synthetic fuels tax credits. Examples of factors that you should consider with respect to any forward-looking statements made throughout this document include, but are not limited to, the following: · the impact of compliance with material restrictions of conditions related to the Duke Energy merger imposed by regulators could exceed our expectations; · our ability to successfully integrate our business with Duke Energy andrealize cost savings and any other synergies expected from themerger; · our ability to maintain relationships with customers, employees or suppliers post-merger; · the scope of necessary repairs of the delamination of our Crystal River Unit No. 3 Nuclear Plant (CR3) could prove more extensive than is currently identified, such repairs could prove not to be feasible resulting in early retirement of the unit, the cost of repair and/or replacement power could exceedestimates and insurance coverage or may not be recoverable through the regulatory process; · the impact of fluid and complex laws and regulations, including those relating to the environment and energy policy; · our ability to recover eligible costs and earn an adequate return on investment through the regulatory process; · our ability to successfully operate electric generating facilities and deliver electricity to customers; · the impact on our facilities and businesses from a terrorist attack, cyber security threats and other catastrophic events; · our ability to meet the anticipated future need for additional baseload generation and associated transmission facilities in our regulated service territories and the accompanying regulatory and financial risks; · our ability to meet current and future renewable energy requirements; · the inherent risks associated with the operation and potential construction of nuclear facilities, including environmental, health, safety, regulatory and financial risks; · the financial resources and capital needed to comply with environmental laws and regulations; · risks associated with climate change; · weather and drought conditions that directly influence the production, delivery and demand for electricity; · recurring seasonal fluctuations in demand for electricity; · our ability to recover in a timely manner, if at all, costs associated with future significant weather events through the regulatory process; · fluctuations in the price of energy commodities and purchased power and our ability to recover such costs through the regulatory process; 5 · the Progress Registrants’ ability to control costs, including operations and maintenance (O&M) expense and large construction projects; · our subsidiaries’ ability to pay upstream dividends or distributions to Progress Energy, Inc. holding company (the Parent); · current economic conditions; · our ability to successfully access capital markets on favorable terms; · the stability of commercial credit markets and our access to short- and long-term credit; · the impact that increases in leverage or reductions in cash flow may have on each of the Progress Registrants; · the Progress Registrants’ ability to maintain their current credit ratings and the impacts in the event their credit ratings are downgraded; · the investment performance of our nuclear decommissioning trust (NDT) funds; · the investment performance of the assets of our pension and benefit plans and resulting impact on future funding requirements; · the impact of potential goodwill impairments; · our ability to fully utilize tax credits generated from the previous production and sale of qualifying synthetic fuels under Internal Revenue Code Section 29/45K (Section 29/45K); and · the outcome of any ongoing or future litigation or similar disputes and the impact of any such outcome or related settlements. Many of these risks similarly impact our nonreporting subsidiaries. These and other risk factors are detailed from time to time in the Progress Registrants’ filings with the SEC. Many, but not all, of the factors that may impact actual results are discussed in Item 1A, “Risk Factors,” in the Progress Registrants’ most recent annual report on Form 10-K, which was filed with the SEC on February 29, 2012, and is updated for material changes, if any, in this Form 10-Q and in our other SEC filings. All such factors are difficult to predict, contain uncertainties that may materially affect actual results and may be beyond our control. New factors emerge from time to time, and it is not possible for management to predict all such factors, nor can management assess the effect of each such factor on the Progress Registrants. 6 PART I.FINANCIAL INFORMATION ITEM 1.
